[millerrelocationlette_image3.gif]

February 19, 2015


Andrew D. Miller
28011 Andrey Smith Lane
Saratoga, CA 95075


Dear Andy:


This letter is to document your relocation benefits for you and your family to
move from Saratoga, CA to Massachusetts. This letter is in conjunction with your
signed offer letter dated December 22, 2014. Section 9 and 10 of your offer
letter is hereby deleted in its entirety and replaced with this letter. Except
as explicitly set forth in this letter, all other terms and conditions of the
offer letter shall continue in full force and effect.


1.
This offer is contingent upon you commencing work in the PTC Needham office on
February 9, 2015 and relocating to Massachusetts.

 
2.
This offer includes a relocation reimbursement of up to $500,000 to cover your
actual relocation expenses outlined below. You may exceed one or more of the
following expense items, but in no event will PTC be responsible for more than
$500,000 in the aggregate. PTC will issue the tax gross-up only after all other
relocation expenses have been paid to ensure that the relocation budget is not
exceeded.



Relocation Budget Details:
Budget Amount
Payment Method
House Hunting Trip
$3,000
Relocation Expense Report
Travel One Way to New Location
$6,000
Relocation Expense Report
Shipping and Storage of Household Goods
$55,000
Direct Bill to PTC
Shipping of Autos
$10,000
Direct Bill to PTC
Relocation Services
$5,000
Direct Bill to PTC
Temporary Living
$40,000
Relocation Expense Report
Brokerage Fees
$6,000
Direct Bill to PTC
BVO Cost (*)
$335,000
Direct Bill to PTC
Tax Gross-up (**)
$40,000
Paid by PTC via Payroll
 
 
 
Relocation Budget Cap:
$500,000
 
 
 
 

(*) The “BVO Cost” refers to costs and expenses borne by PTC under the Buyer
Value Option Homesale Program with Weichert, a copy of which agreement has been
provided to you. Note that the costs and expenses included above will include
the commission and closing costs on the sale of your house, but will not include
PTC’s carrying costs associated with Weichert/PTC owning your home or any loss
associated with the ultimate sale of your home.


(**) The Tax Gross-up refers to the provisions of paragraph 4 of this letter
below.


3.
Your Relocation Expenses must be submitted to Weichert Workforce Mobility for
reimbursement. Your Relocation Counselor will provide instructions on
completion.  You will be required to e-mail or attach all receipts to your
expense report.  All expenses are reconciled by Weichert, and Weichert will make
reimbursement directly to you.



4.
Any actual taxable relocation benefits that are reimbursed to you or paid on
your behalf under this letter agreement will be included as income in your U.S.
W-2. Any taxable items will be “grossed-up” and PTC will pay tax to the
government based on the gross-up. This gross-up is an estimate of the tax due on
these items and may not exactly reflect your effective tax rate on your U.S.
income tax returns. PTC will make the appropriate U. S. and State tax payments,
directly through payroll.



5.
As an active employee, you will be eligible to participate in Weichert’s Buyer
Value Option (BVO) program for the sale of your principle residence located at
280111 Andrey Smith Lane, Saratoga, CA. The terms of this program are as set
forth in the agreement between PTC and Weichert, a copy of which has been
provided to you. The BVO program will provide you a cost savings by the company
covering the cost of commissions and closing costs on the sale of your home. By
signing below, you agree to (i) follow the enclosed Weichert BVO program
procedures, (ii) add a Listing Exclusion Clause to your agreement with your
Broker, and (iii) not sign any agreements with real estate brokers or
prospective buyers without consulting your Weichert Counselor. You are
financially responsible for your home until you vacate the property, the
Weichert acceptance date, or the closing date, whichever occurs last. By signing
below, you also acknowledge and agree that, under the terms of PTC’s agreement
with Weichert, PTC may be responsible to Weichert for costs and expenses that
are supposed to be borne by you, and in such event you hereby agree to indemnify
PTC for such costs and expenses, and to promptly reimburse PTC for such costs
and expenses. You furthermore agree to provide to PTC all reasonable cooperation
requested by PTC in connection with this program.

6.
The BVO Program eligibility is based on finding a qualified buyer within twelve
(12) months from the relocation date in your written agreement with PTC. Program
eligibility ends upon voluntary termination of employment or termination due to
cause. The program can be extended upon management approval.

7.
If you voluntarily terminate employment with PTC within one year from the date
of hire, you agree to reimburse PTC all of the twelve-month pro-rated cost of
your relocation. For example, if the relocation costs are $500,000 and you
terminate employment after only three months, you will be required to reimburse
PTC for 75% of the total cost of the relocation (or $375,000).  This will be
based on actual reimbursements to you and relocation vendors.  Also, because
this is a permanent relocation, PTC will not provide any further relocation
assistance following any termination of your employment. You hereby agree that,
in the event that PTC owes you any money at the time of your termination, PTC
may withhold such amounts (up to the amount you owe PTC) until such time as you
reimburse PTC for the relocation costs and, if you do not do so within a
reasonable time, to offset such amounts by what you owe PTC at that time.



8.
Please update your personal address information in “My Employee Profile” under
the “Company Wide Tools” section of PTConnector upon your move into your
permanent residence.



9.
The employment relationship established by this letter is at-will and nothing
contained in this letter shall be construed to constitute a contract of
employment. As an employee of the Company, you will enter into the enclosed
Proprietary Information Agreement.



Please indicate your acceptance of this offer and the terms and conditions
outlined in this letter by signing this letter and returning a copy to PTC
Global Assignments, 140 Kendrick Street, Needham, Massachusetts 02494, or by
confidential fax to (781) 707-0359.


Sincerely,


                    
/s/ Diane Young __________________________________            2/19/2015______
Diane Young                                Date
Senior Director, Global Benefits & Assignments


Agreed and Accepted:




/s/ Andrew Miller _______________________________                2/19/2015______
Andrew Miller                            Date



    [millerrelocationlette_image2.gif]